ICJ_142_InterimAccord1995_MKD_GRC_2009-01-20_ORD_01_NA_00_FR.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


PPLICATION DE L’ACCORD INTEu RIMAIRE
       DU 13 SEPTEMBRE 1995
  (EX-RE
       u PUBLIQUE YOUGOSLAVE DE MACE
                                   u DOINE
                   c. GRE
                        v CE)


       ORDONNANCE DU 20 JANVIER 2009




                2009
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


APPLICATION OF THE INTERIM ACCORD
       OF 13 SEPTEMBER 1995
(THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                v. GREECE)


          ORDER OF 20 JANUARY 2009

                    Mode officiel de citation :
    Application de l’accord intérimaire du 13 septembre 1995
       (ex-République yougoslave de Macédoine c. Grèce),
    ordonnance du 20 janvier 2009, C.I.J. Recueil 2009, p. 58




                         Official citation :
     Application of the Interim Accord of 13 September 1995
    (The former Yugoslav Republic of Macedonia v. Greece),
      Order of 20 January 2009, I.C.J. Reports 2009, p. 58




                                         No de vente :
 N 0074-4441
BN 978-92-1-071057-2
                                         Sales number    948

                                  20 JANVIER 2009

                                  ORDONNANCE




    APPLICATION DE L’ACCORD INTEu RIMAIRE
            DU 13 SEPTEMBRE 1995
  (EX-RE
       u PUBLIQUE YOUGOSLAVE DE MACE
                                   u DOINE
                   c. GRE
                        v CE)




     APPLICATION OF THE INTERIM ACCORD
            OF 13 SEPTEMBER 1995
(THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                v. GREECE)




                                 20 JANUARY 2009

                                     ORDER

             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2009

                             20 janvier 2009


APPLICATION DE L’ACCORD INTEu RIMAIRE
        DU 13 SEPTEMBRE 1995
      (EX-RE
           u PUBLIQUE YOUGOSLAVE DE MACE
                                       u DOINE
                       c. GRE
                            v CE)




                           ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
           TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
           juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
raphe 1, et 48 de son Règlement,
  Vu la requête enregistrée au Greffe de la Cour le 17 novembre 2008,
 ar laquelle l’ex-République yougoslave de Macédoine a introduit une
nstance contre la République hellénique
    « en vue de protéger les droits qu’[elle] tient de l’accord intérimaire
    [du 13 septembre 1995] et d’être autorisé[e] à exercer ses droits en
    tant qu’Etat indépendant agissant conformément au droit interna-
    tional, et notamment le droit de demander son admission à des orga-
    nisations internationales [en vertu du paragraphe 1 de l’article 11
    dudit accord] » ;
  Considérant que, le 17 novembre 2008, une copie certifiée conforme de
a requête a été transmise à la République hellénique ;

   Considérant que l’ex-République yougoslave de Macédoine a désigné
 omme agent S. Exc. M. Antonio Milošoski et comme coagent S. Exc.
M. Nikola Dimitrov ; et que la République hellénique a désigné comme
 gents S. Exc. M. Georges Savvaides, S. Exc. M. Constantin-John A.
Rallis et Mme Maria Telalian ;
   Considérant que, au cours d’une réunion que le président de la Cour a
enue avec les représentants des Parties le 19 janvier 2009, S. Exc. M.
Nikola Dimitrov, coagent de l’ex-République yougoslave de Macédoine,
e référant en particulier à la nature juridique de l’affaire et à l’absence de
 écessité d’effectuer des recherches factuelles ou historiques, a sollicité un
 élai de quatre ou cinq mois, à partir de la date à laquelle l’ordonnance
erait rendue, pour la préparation du mémoire de son gouvernement ; et
 onsidérant que S. Exc. M. Georges Savvaides, agent de la République
 ellénique, a notamment observé que son gouvernement n’était pas en
mesure à ce stade de faire la part des questions juridiques et autres qui
 ouvaient se poser en l’affaire et souhaitait en conséquence disposer du
emps nécessaire pour la préparation de son contre-mémoire, qu’il a
 stimé à douze mois ;
   Compte tenu des vues des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
 ièces de la procédure écrite :
  Pour le mémoire de l’ex-République yougoslave de Macédoine, le
 0 juillet 2009 ;
  Pour le contre-mémoire de la République hellénique, le 20 janvier 2010 ;

  Réserve la suite de la procédure.

  Fait en français et en anglais, le texte français faisant foi, au Palais de
a Paix, à La Haye, le vingt janvier deux mille neuf, en trois exemplaires,
 ont l’un restera déposé aux archives de la Cour et les autres seront
ransmis respectivement au Gouvernement de l’ex-République yougo-
lave de Macédoine et au Gouvernement de la République hellénique.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071057-2

